Citation Nr: 0706357	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  00-04 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent of 
myositis ossificans of the right femur.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1976 to 
September 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In that rating decision, the RO granted 
service connection for myositis ossificans of the right femur 
with a 10 percent rating.  The veteran's disagreement with 
the assignment of the 10 percent rating led to this appeal.  
The veteran's appeal was previously before the Board in 
September 2003.  At that time, the Board remanded the 
veteran's claim for a higher initial rating in order to 
obtain additional VA medical records and schedule the veteran 
for a VA examination to determine the current severity of the 
disability.  As explained in more detail below, the veteran 
was examined as ordered by the Board but the evaluation was 
incomplete.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 1998, the veteran filed a claim for service 
connection for a cyst on his right femur.  An April 1998 X-
ray indicated that the veteran had an approximately 7 
centimeters calcific or ossific density extending from the 
lateral femoral diaphysis.  The staff radiologist reading the 
X-ray also noted that there was some thickening of the cortex 
along the medial aspect of the femur.  In the January 2000 
rating decision, the RO found that the veteran had myositis 
ossificans of the right femur related to service and found 
that this disability was 10 percent disabling.  The veteran 
contends that his service-connected disability is more severe 
than the 10 percent rating assigned.

The veteran underwent a VA examination in October 2001.  The 
veteran related to the examiner that, as a child, he had an 
injury to the right femur.  The veteran noted that the pain 
in his femur is slowly worsening.  The veteran further noted 
that he had a limp, which was also worsening.  The veteran 
related that the pain in his femur was throbbing and limited 
his ability to walk or stand for long periods of time.  The 
examiner noted that physical examination of the leg revealed 
that the femur was markedly tender.  The examiner diagnosed 
the veteran as having myositis ossificans of the right femur.  
An October 2001 X-ray indicated that there had been an 
interval increase in the myositis ossificans and interval 
remodeling of the fracture.

Upon remand, in July 2006, the veteran underwent an 
additional VA examination, in part, so that the examiner 
could provide an opinion as to whether it was at least as 
likely as not that the veteran's myositis ossificans of the 
right femur was manifested by pain, flare-ups of pain, 
weakness on movement, excess fatigue, or incoordination, 
which results in additional limitation of motion of the right 
hip or knee.

The veteran related to the examiner that he had a sensation 
of discomfort in the mid-femur-with pain, on a scale of 1 to 
10, of 7 or 8.  The veteran does not use any assistive 
devices and does not use any pain medications.  The veteran 
does not run or perform any "heavy" activities due to the 
pain.

The veteran stated that he had no right knee pain or other 
disability of the right knee.  Upon physical examination, the 
examiner noted that the veteran had range of motion of the 
right knee of extension of 0 degrees and flexion to 140 
degrees, without pain.  The examiner did not diagnose any 
right knee disability.

The veteran noted that the pain in his femur was becoming 
worse.  He related that at most, he could walk 30 minutes, as 
well as stand 30 minutes and lift 20 to 30 pounds.  The 
examiner noted that the veteran had a mild to moderate 
antalgic gait.  Ranges of motion of the hip (thigh) were 
reported as follows: 80 degrees forward flexion, 45 degrees 
abduction, 10 degrees adduction, 35 degrees internal 
rotation, and 10 degrees external rotation.  The examiner 
noted that all movement caused mild pain but that there was 
no change in range of motion with repeated movement.  
(Emphasis added.)  The examiner diagnosed right femur 
myositis ossificans and right hip strain with degenerative 
joint disease.

The veteran's disability is currently rated under Diagnostic 
Code 5023, located in 38 C.F.R. § 4.71a.  38 C.F.R. § 4.71a 
provides that myositis ossificans will be rated based on 
limitation of motion of the affected parts, as degenerative 
arthritis.  Diagnostic Code 5003, also located in 38 C.F.R. 
§ 4.71a, provides rating criteria for degenerative arthritis.  
This diagnostic code provides that when limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion.  

Limitation of motion of the hip (thigh) is rated under 
Diagnostic Codes 5251 to 5253, also located in 38 C.F.R. 
§ 4.71a.  Diagnostic Code 5251 provides that a 10 percent 
rating is warranted when extension of the hip (thigh) is 
limited to 5 degrees.  Under Diagnostic Code 5252, a 10 
percent rating is warranted when flexion of the hip (thigh) 
is limited to 45 degrees.  Higher ratings are warranted when 
the veteran's flexion is more severely limited.  Under 
Diagnostic Code 5253, a 20 percent rating is warranted when 
the veteran has lost motion in abduction of the hip (thigh) 
beyond 10 degrees; a 10 percent rating is warranted when the 
veteran cannot cross his legs.  Also under Diagnostic Code 
5253, a 10 percent rating is warranted when the veteran 
cannon toe-out more than 15 degrees in rotation.  

As interpreted by the United States Court of Appeals for 
Veterans Claims (Court),, 38 C.F.R. §§ 4.40 and 4.45 require 
VA to consider the  veteran's pain, swelling, weakness and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The Court in DeLuca v. Brown, 8 Vet. App. 202 
(1995), held that all complaints of pain, fatigability, etc., 
shall be considered when put forth by a veteran.  

The Board finds that the findings reported relating to the 
veteran's range of motion of the right hip were incomplete.  
Specifically, the examiner did not report whether these is 
any limitation of extension and such is specifically included 
in the criteria for rating his disabilities.  Also, the 
examiner indicated that there was mild pain upon all motions 
of the hip.  It is not clear whether the veteran has 
additional limitation of motion due to such pain supported by 
objective findings.  See 38 C.F.R. § 4.40.  For example, if 
the veteran is able to move his hip in a certain direction 
and then at some point any further motion causes pain, 
38 C.F.R. § 4.40 recognizes that such pain is disabling and, 
according to De Luca, supra, the degree of limitation should 
be measured at the point the pain begins, provided there are 
objective findings to support a finding that pain or flare-
ups of pain limits motion.  The veteran's appeal should be 
remanded in order to allow this same examiner to clarify his 
opinion regarding how pain has affected the veteran's 
disability. 

In addition, the examiner should note whether the veteran had 
limited extension of the hip (thigh) (Diagnostic Code 5251) 
and whether the veteran can cross his legs and/or toe-out 
more than 15 degrees (Diagnostic Code 5253).  As the examiner 
noted that the veteran had full range of motion of his right 
knee without any reports of pain, the Board finds, upon 
remand, the examiner does not need to make further findings 
regarding the right knee.

Further, in the July 2006 examination report, the examiner 
noted that the veteran's right hip degenerative joint disease 
(arthritis) was likely related to his service-connected 
myositis ossificans.  The Board notes that the veteran is not 
currently service connection for degenerative joint disease.  
Thus, an issue of entitlement to service connection for 
arthritis of the right hip is raised by the record and the 
Board finds that it is intertwined with the claim for a 
higher initial or staged rating for the hip disability.  Upon 
remand, the examiner should clarify whether, after review of 
the veteran's claims folder, the veteran's degenerative joint 
disease of the right hip was caused or aggravated by his 
service-connected myositis ossificans.  See 38 C.F.R. 
§ 3.310.  The Board is cognizant that the veteran's right 
femur disability is rated by analogy to arthritis of the hip 
but such is for purposes of rating it under the range of 
motion codes.  Thus, while service connection is in effect 
for limitation of motion of the hip, it is not in effect for 
arthritis of the hip.  As explained in more detail below, the 
raised intertwined issue of service connection for arthritis 
of the right hip must be adjudicated before the RO can 
readjudicate the claim for a higher rating for myositis 
ossificans of the right femur.   

The examiner should be asked whether he can make these 
clarifications without reexamining the veteran.  If he is 
able to do so, he should make an addendum to the examination 
based on review of his report and notes.  If he is unable to 
make these clarifications without reexamination of the 
veteran, the veteran should be scheduled for an additional 
examination in order that the examiner can further evaluate 
the veteran's disability.

The Board also finds that the Veterans Claims Assistance Act 
of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107) (West 2002 & Supp. 2005) requires that the veteran be 
provided with an additional notification letter.  The VCAA 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In a recent decision by the Court, it 
was determined that the notice required by VCAA must apply to 
all five elements of a service-connection claim, including 
degree of disability and assignment of an effective date to 
any award.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The veteran was given specific notice of his 
rights and responsibilities with respect to the elements of a 
basic service-connection claim and the elements of an 
increased rating.  The veteran, however, has not been 
informed with respect to the assignment of effective dates.  
Upon remand, the veteran should be provided with a fully 
compliant VCAA letter, including information regarding how a 
disability rating and an effective date is established.

Finally, since the question has been raised as to whether the 
veteran's arthritis of the hip was caused or aggravated by 
his service-connected myositis ossificans, the AMC/RO must 
also notify the veteran and his representative of the 
amendment to 38 C.F.R. § 3.310, effective October 10, 2006, 
for the purpose of  implementing the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) for secondary service 
connection on the basis of the aggravation of a nonservice-
connected disorder by service-connected disability.  See 71 
Fed. Reg. 52744 (Sept. 7, 2006).  The amendment essentially 
codifies Allen by adding language that requires that a 
baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.
 

Accordingly, this case is remanded for the following action:

1.  The AMC/RO must review the record and ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA by issuing the 
veteran an additional notification letter.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 
3.159. 

The notification letter should inform the veteran 
of the evidence needed to substantiate the 
underlying claim.  Specifically, the letter 
should: (a) inform the veteran about the 
information and evidence not of record that is 
necessary to substantiate the claim for the 
benefit sought; (b) inform the veteran about the 
information and evidence that VA will seek to 
provide; (c) inform the veteran about the 
information and evidence the veteran is expected 
to provide; and (d) request that the veteran 
provide any evidence in the veteran's possession 
that pertains to the claim.  

Further, the AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an explanation 
as to the information or evidence needed to 
establish a disability rating and effective date 
for the benefit sought as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The AMC/RO must also notify the veteran of the 
recent amendment to 38 C.F.R. § 3.310 relating to 
service-connected disabilities aggravating 
nonservice-connected disorders.  See 71 Fed. Reg. 
52744 (Sept. 7, 2006).  

2.  The claims file must be sent to the same 
examiner who examined the veteran in July 2006, if 
possible, and that physician must be asked to 
provide clarification of his report.  If the 
examiner is able to provide this clarification 
opinion without further examination of the veteran, 
this should be accomplished.  If the examiner needs 
to reexamine the veteran in order to make this 
clarification opinion, the veteran should be 
scheduled for such an examination.  

The Board specifically requests that the examiner 
note the veteran's limitation of extension of the 
right hip or thigh as this finding was omitted in 
the previous report and it is one of the criteria 
for rating the disability at issue.  Further, the 
examiner should note whether the veteran can cross 
his legs and/or toe-out more than 15 degrees.

In his July 2006 report, the examiner noted that 
the veteran had mild pain upon all motion.  The 
examiner should specifically state whether it is at 
least as likely as not (50 percent or greater 
probability) that the veteran has any additional 
loss of motion of his hip (thigh) due to pain or 
flare-ups of pain, supported by objective findings, 
and whether there is any such additional limitation 
of motion of the hip (thigh) due to weakened 
movement, excess fatigability, incoordination, 
flare-ups of such symptoms, or any other relevant 
clinical sign or symptom.  Any additional 
limitation of motion should be expressed in 
degrees.

The examiner should also provide an opinion as to 
whether, after review of the veteran's claims 
folder, it is at least as likely as not that the 
veteran's degenerative joint disease of the right 
hip was caused or aggravated by his service-
connected myositis ossificans of the right femur.  

The physician is advised that the term "as likely 
as not" does not mean within the realm of 
possibility.  Rather, it means that the weight of 
medical evidence both for and against a conclusion 
is so evenly divided that it is medically sound to 
find in favor of causation as to find against 
causation.  More likely and as likely support the 
contended causal relationship; less likely weighs 
against the claim.

The examiner is also informed that aggravation for 
legal purposes is a chronic worsening of the 
underlying disability versus a temporary flare up 
of symptoms.  It represents a permanent increase in 
severity, beyond its natural progression.  

The physician is requested to provide a rationale 
for any opinion provided, preferably with citation 
to the clinical record.  If the examiner determines 
that aggravation of the veteran's arthritis of the 
right hip occurred, to the extent that is possible, 
he or she should provide the approximate degree of 
severity of the hip, the baseline level of 
functional impairment, before the onset of 
aggravation.  (e.g., slight then, moderate now).  
If the clinician is unable to answer any question 
presented without resort to speculation, he or she 
should so indicate.

3.  Then, after completion of any other notice or 
development indicated by the state of the record, 
with consideration of all evidence added to the 
record subsequent to the last issued supplemental 
statement of the case, the AMC/RO must readjudicate 
the veteran's claim.  If the claim remains denied, 
the AMC/RO should issue an appropriate SSOC and 
provide the veteran and his representative an 
opportunity to respond. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).


